                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

HTC CORPORATION, HTC AMERICA                      §
INC,                                              §
                                                  §   CIVIL ACTION NO. 6:18-CV-00243-JRG
                                                  §
               Plaintiffs,                        §
                                                  §
v.                                                §
                                                  §
TELEFONAKTIEBOLAGET                      LM       §
ERICSSON, ERICSSON INC,                           §
                                                  §
               Defendants.                        §


                         MEMORANDUM OPINION AND ORDER
       Before the Court is Defendants Telefonaktiebolaget LM Ericsson and Ericsson, Inc.’s

Motion to Sever, Stay, and Compel Arbitration of Plaintiff’s “Past Refund” Claims Under Prior

Licensing Agreements, (Dkt. No. 132), Motion to Sever and Stay HTC’s Antitrust Claims and

Request for Case Management Conference, (Dkt. No. 140), and Motion to Compel Arbitration or

in the Alternative Dismiss HTC's Antitrust Claims Pursuant to Rule 12(b)(6). (Dkt. No. 155.)

Having considered the motions and briefing, the Court is of the opinion that each motion should

be and hereby is GRANTED for the reasons as set forth herein.

  I.   BACKGROUND

          A. The Parties

       Plaintiffs HTC Corporation (“HTC Corp.”) and HTC America, Inc. (“HTC America”)

(collectively “HTC”) design, manufacture, and sell smartphones. (Dkt. No. 135 ¶ 12.) HTC Corp.

is a Taiwanese company with headquarters in Taiwan. (Id. ¶ 10.) HTC America is a wholly-

owned subsidiary of HTC Corp. and has its principal place of business in Washington state. (Id.


                                              1
¶¶ 10–11.) HTC America sells HTC Corp.’s smartphones in the United States, which implement

the second generation (2G), third generation (3G), and fourth generation (4G) Mobile Cellular and

Wireless Standards. (Id. ¶¶ 10–11, 51–52.)

       Defendants Telefonaktiebolaget LM Ericsson (“TLM Ericsson”) and Ericsson, Inc.

(collectively “Ericsson”) make and sell “base stations and supporting software and services

compliant with the 2G, 3G, and 4G standards in the United States.” (Dkt. No. 156 ¶16.) TLM

Ericsson is a Swedish corporation with its principal place of business in Sweden, and its wholly-

owned subsidiary, Ericsson, Inc., is a Delaware corporation with headquarters in Texas. (Id. ¶¶14–

15.)

           B. Ericsson’s Standard Essential Patents

       “[T]he Internet, Wi-Fi, cellular networks, and the mobile devices on which we access these

[] [function] in large part due to technological standards and innovation related to or made possible

by these standards.” OSENGO, KRISTEN, PATENTS          AND   STANDARDS: PRACTICE, POLICY,       AND

ENFORCEMENT 1-2 (Michael L. Drapkin et al. eds., Bloomberg Law Book Division, 2018). A

standard is a uniform design for a product and is intended to represent the “best technological

solution” to achieve a particular goal. Id. A key goal in telecommunications is interoperability.

Interoperability standards allow devices made by different manufacturers to connect with one

another in a network environment. Id. at 1-13.

       Telecommunications standards are set by standards setting organizations (“SSOs”) and/or

standards-development organizations (“SDOs”).          Id. at 1-3. These include the European

Telecommunications Standards Institute (“ETSI”), the 3rd Generation Partnership Project

(“3GPP”), and the Institute of Electrical and Electronics Engineers (“IEEE”). Id. at 2-41. Each of

these organizations is comprised of hundreds of industry participants who, through consensus,



                                                 2
develop and adopt standards based on the latest technological innovations. Id. at 2-41–2-57. ETSI

is one of seven member organizations of 3GPP that create standards related to mobile cellular

technologies, including the 2G, 3G, and 4G standards. Id. IEEE, through its standard-setting

association IEEE-SA, sets standards related to wired and wireless networks, such as wireless local

area networks (“WLAN”). Id. “Once a standard is adopted, participants [in the respective

SSO/SDO] begin to make investments tied to the implementation of the standard, such as creating

compliant parts, building compliant cellular towers and even designing devices around particular

capabilities.” (Dkt. No. 135 ¶ 133.)

        Patented technology that is “essential” to implement a standard is called a Standard

Essential Patent (“SEP”). See ETSI Rules of Procedure, Annex 6, Clause 15. A patent is

“essential” if it is not technically possible to practice the standard without infringing the patent.

Id. SSOs/SDOs (e.g., ETSI, 3GPP, and IEEE-SA) have intellectual property rights (“IPR”)

policies that “define contractual terms for disclosure and licensing of patents that are essential for

standard implementation.”       TAFFET, RICHARD & HARRIS, PHIL, PATENTS             AND   STANDARDS:

PRACTICE, POLICY, AND ENFORCEMENT at 4-2 (Michael L. Drapkin et al. eds., Bloomberg Law

Book Division, 2018). If a member owns a SEP, it is required to (1) formally declare the patent

as essential to the standard and (2) agree to license its patent to companies that practice the standard

on specific terms. Id. “A commitment to license creates a contract between the SEP owner and

the SSO” in which “[s]tandards implementers are third-party beneficiaries under such contracts.”

Id. at 4-10. ETSI and 3GPP require SEP-holders to license patents on terms that are fair,

reasonable, and non-discriminatory (“FRAND”). See ETSI Rules of Procedure, Annex 6, Clause

6. IEEE similarly requires members to license SEPs using a “reasonable rate,” i.e., terms that are




                                                   3
reasonable and non-discriminatory (“RAND”). See IEEE-SA Standards Board Bylaws, Clause 6

(Dec. 2016).

        Ericsson is a member of ETSI, 3GPP, and IEEE and has collaborated with industry

members to develop cellular network and wireless communications standards. (Dkt. No. 156 ¶

2.) Ericsson owns several patents that are essential to the 2G, 3G, 4G, and WLAN standards, (Id.

¶ 51), and has made a commitment to offer its SEPs on FRAND terms. (Id. ¶110.) The chipsets

in HTC’s smartphones implement the 2G, 3G, 4G, and WLAN standards, and as such, HTC is a

third-party beneficiary of the contracts between Ericsson and the SSOs. (Dkt. No. 135 ¶¶ 48–50.)

This means Ericsson is required to offer licenses to its SEPs to HTC on terms that comply with the

IPR policies of ETSI, 3GPP, and IEEE.

              C. The Parties’ Prior License Agreements

        Ericsson licensed its SEPs to HTC in three prior agreements in 2003, 2008, and 2014. (Dkt.

Nos. 132-2, 132–3, 132-4.) Each agreement contains an arbitration provision as provided below.

(Id.)

        2003 Agreement

        10.      DISPUTES AND GOVERNING LAW

        The validity, performance, construction and interpretation of this Agreement shall be
        governed by the laws of Sweden without regard to its conflict of law provision. All
        disputes, differences or questions between the Parties shall be finally settled under the
        Rules of Arbitration of the International Chamber of Commerce in Stockholm, Sweden, by
        three (3) arbitrators, appointed in accordance with the said Rules. The arbitration
        proceedings shall be conducted in the English language.

        The Parties undertakes and agrees [sic] that all arbitral proceedings conducted under this
        Article shall be kept confidential, and all information, documentation, materials in
        whatever form disclosed in the course of such arbitral proceeding shall be used solely for
        the purpose of those proceedings.




                                                4
2008 Agreement

9.     DISPUTES AND GOVERNING LAW

The validity, performance, construction and interpretation of this Agreement shall be
governed by the laws of Sweden without regard to its conflict of law provision. All
disputes, differences or questions between the Parties shall be finally settled under the
Rules of Arbitration of the International Chamber of Commerce in Stockholm, Sweden, by
three (3) arbitrators, appointed in accordance with the said Rules. The arbitration
proceedings shall be conducted in the English language.

The Parties undertakes and agrees [sic] that all arbitral proceedings conducted under this
Article shall be kept confidential, and all information, documentation, materials in
whatever form disclosed in the course of such arbitral proceeding shall be used solely for
the purpose of those proceedings.

2014 Agreement

10     GOVERNING LAW AND DISPUTES

10.1   The validity, performance, construction and interpretation of this Agreement shall
       be governed by the laws of the State of New York without regard to its conflict of
       law provisions.

10.2   All disputes, differences or questions arising out of or relating to the interpretation,
       performance, breach or termination of this Agreement, between the Parties shall be
       finally settled in New York, New York, under the Rules of Arbitration of the
       International Chamber of Commerce, by three (3) arbitrators, appointed in
       accordance with said Rules. The arbitration proceedings shall be conducted in the
       English language. The award shall be final and binding on the Parties and may be
       entered and enforced in any court having jurisdiction.

       The Parties undertake and agree that all arbitral proceedings conducted under this
       Article 10 as well as any decision or award that is made or declared during the
       proceedings shall be kept confidential, and all information, documentation,
       materials in whatever form disclosed in the course of such arbitral proceeding shall
       be used solely for the purpose of those proceedings.

10.3   Notwithstanding the aforesaid, nothing in this Article 10 shall prevent the Parties
       from seeking any interim or final injunctive or equitable relief by a court of
       competent jurisdiction.

10.4   Notwithstanding anything to the contrary, nothing herein shall be construed as
       restricting or limiting either Party or its Affiliates’ or any of their direct or indirect
       distributor’s or customer’s ability to immediately assert a release, license, covenant
       or other defense in any litigation or other proceeding against such Party or its

                                           5
               Affiliates, or its or their products subject to the release, licenses, covenants or other
               rights under this Agreement, or the direct or indirect distributors or customers of
               such products, regardless of jurisdiction or venue.

       Each of the prior licenses also references the Rules of Arbitration of the International

Chamber of Commerce, which states in relevant part:

       Effect of the Arbitration Agreement

       1. Where the parties have agreed to submit to arbitration under the Rules, they shall be
          deemed to have submitted ipso facto to the Rules in effect on the date of
          commencement of the arbitration, unless they have agreed to submit to the Rules in
          effect on the date of their arbitration agreement.

       2. By agreeing to arbitration under the Rules, the parties have accepted that the arbitration
          shall be administered by the Court.

       3. If any party against which a claim has been made does not submit an Answer, or if any
          party raises one or more pleas concerning the existence, validity or scope of the
          arbitration agreement or concerning whether all of the claims made in the arbitration
          may be determined together in a single arbitration, the arbitration shall proceed and any
          question of jurisdiction or of whether the claims may be determined together in that
          arbitration shall be decided directly by the arbitral tribunal, unless the Secretary
          General refers the matter to the Court for its decision pursuant to Article 6(4).

Arbitration Rules, INTERNATIONAL CHAMBER OF COMMERCE, Art. 6 (Mar. 1, 2017).

           D. The Instant Lawsuit

       On April 6, 2017, HTC sued Ericsson in the Western District of Washington for breach of

contract, breach of implied covenant of good faith and fair dealing, and promissory estoppel. (Dkt.

No. 1.) HTC alleges that Ericsson failed to offer a license to its SEPs on FRAND terms. (Id.)

HTC subsequently filed a first amended complaint (“FAC”) on October 16, 2017, in which it

dropped its claim for promissory estoppel and added a claim for back royalties that were allegedly

non-FRAND (the “past refund” or “back royalty” claims). (Dkt. No. 41.) Ericsson subsequently

moved to dismiss the FAC or transfer the case to this District. (Dkt. No. 46.) In addition to

contesting personal jurisdiction and venue, Ericsson argued that HTC’s back royalty claims are



                                                  6
subject to arbitration. (Id. at 15–18.) On May 17, 2018, the Western District of Washington held

that it lacked personal jurisdiction over Ericsson and ordered the case be transferred to this District.

(Dkt. No. 81.) The court also found that HTC’s past refunds claims were not arbitrable:

        Defendants argue that the arbitration provisions in the Prior Licensing Agreements with
        Plaintiff mandate that this issue be arbitrated. The Court cannot agree, especially since
        Defendants expend the entire first portion of their briefing strenuously advocating that the
        Licensing Agreements—which arguably have a connection to this forum—are not the
        operative documents; that it is the contracts with the standards-setting agencies with which
        this litigation is concerned. It is not persuasive to do an about-face on the issue of subject
        matter jurisdiction and cite to those same Licensing Agreements for their arbitration
        provisions.

        The language of the complaint (which cites to the standards-setting contracts) controls—
        the arbitration provisions of the Licensing Agreements are inapplicable here and this
        portion of Defendants’ motion will be DENIED.

(Id. at 4–5.)

        After the case was transferred on June 1, 2018, (Dkt. No. 87), HTC filed a second amended

complaint (“SAC”) on August 17, 2018 to add antitrust claims under the Sherman Act. (Dkt. No.

135.) HTC alleges that Ericsson colluded with other large SEP holders to manipulate the

standards-setting process “to obtain supracompetitive profits and avoid their FRAND obligation.”

(Id. ¶ 76.) These actions have allegedly “injured HTC, competition, customers, and consumers

through decreased competition, increased prices, and reduced innovation, output choice, and

quality” as well as “elevat[ed] [] royalties and product prices above competitive levels, the

imposition on HTC of one-sided and onerous contract terms, [and] lost sales.” (Id. ¶¶129, 135.)

Since then, Ericsson has filed several motions to sever, stay, compel arbitration, and/or dismiss

portions of HTC’s SAC. (Dkt. Nos. 132, 140, 155.) On September 25, 2018, this Court heard oral

argument on Ericsson’s Motion to Sever and Stay HTC’s Antitrust Claims and Request for Case

Management Conference, (Dkt. No. 140), and took the matter under advisement. (Dkt. No. 185.)




                                                   7
           E. HTC’s Arbitration Demand

       On August 3, 2018, HTC filed a demand for arbitration against Ericsson with the

International Chamber of Commerce. (Dkt. No. 132-7.) HTC asserts that the royalties it paid to

Ericsson under the parties’ 2003 and 2008 license agreements violated Swedish contract and

European competition law. (Id. at 10.) As a remedy, HTC requests, among other things,

repayment for royalties paid “that have been contrary to FRAND terms and conditions.” (Id. at

13.)

 II.   DISCUSSION

       Ericsson moves to sever, stay, and compel arbitration of (1) HTC’s claim for back royalties

and (2) HTC’s antitrust claims. Ericsson also moves, in the alternative, to dismiss HTC’s antitrust

claims for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

           A. HTC’s Claim for Back Royalties

       Ericsson argues that HTC’s claims for back royalties must be submitted to arbitration

because they are covered by arbitration clauses in the parties’ 2003, 2008, and 2014 license

agreements. HTC contends that Ericsson is procedurally barred from seeking arbitration, and that

even if it is not, the claims are not arbitrable. The Court will first address HTC’s procedural

arguments before turning to its substantive arguments.

                   i. The Law of the Case Doctrine

       HTC first argues that Ericsson’s motion to compel arbitration should be denied under the

law of the case doctrine. “[T]he doctrine [of the law of the case] posits that when a court decides

upon a rule of law, that decision should continue to govern the same issues in subsequent stages

in the same case.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815–16 (1988)

(internal citation omitted); Bayou Steel Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh,



                                                 8
Pennsylvania, 487 Fed. Appx. 933, 936 (5th Cir. 2012); Copeland v. Merrill Lynch & Co., 47 F.3d

1415, 1423 (5th Cir. 1995). This rule applies to decisions made by (1) the same court; (2) a

coordinate court of equal rank in the same case; and (3) an appeals court that remands the case to

the district court. Christianson, 486 U.S. at 816; Bayou Steel, 487 Fed. Appx. at 936.

       While a court on remand must obey the decisions of the appeals court (known as the

“mandate rule”), a court has discretion to revisit its own decisions or those of a coordinate court

of equal rank. Christianson, 486 U.S. at 818 (“[T]he law-of-the-case doctrine ‘merely expresses

the practice of courts generally to refuse to reopen what has been decided, not a limit to their

power.”); Copeland, 47 F.3d at 1424 (“[T]he law of the case doctrine is a discretionary rule of

practice which does not limit the power of the court to revisit a legal issue.”); Med. Ctr. Pharmacy

v. Holder, 634 F.3d 830, 834 (5th Cir. 2011) (“[A]n issue of ... law decided on appeal may not be

reexamined by the district court on remand or by the appellate court on a subsequent appeal.”)

(internal citations omitted). Reconsideration of a prior decision is appropriate when “the prior

ruling was erroneous, is no longer sound, or would work an injustice.” Loumar, Inc. v. Smith, 698

F.2d 759, 762 (5th Cir. 1983); Christianson, 486 U.S. at 818 (holding that a court should not revisit

a prior decision “absent extraordinary circumstances such as where the initial decision was ‘clearly

erroneous and would work a manifest injustice’”) (internal citation omitted); see, e.g., United

States v. Boruff, 909 F.2d 111, 116 (5th Cir. 1990) (finding doctrine did not apply where new facts

developed). As such, the doctrine “is not [] a barrier to correction of judicial error.” Loumar, 698

F.2d at 762.

       HTC argues that prior to transfer, Judge Pechman in the Western District of Washington

ruled that its past refund claims were non-arbitrable, and therefore, under the law of the case

doctrine, this Court should honor that ruling. (Dkt. No. 151 at 2.) HTC argues that reconsideration



                                                 9
is not appropriate because: (1) HTC’s claims have not changed; (2) there has been no intervening

change of law; and (3) it would reward Ericsson’s attempt to “obtain[] improper reconsideration

only after the case was transferred.” (Id. at 2, 8–9; Dkt. No. 175 at 2–3.)

         Ericsson disagrees and argues that reconsideration is proper because new facts have

developed that establish that arbitration is required. (Dkt. No. 132 at 13.) HTC previously

represented to Judge Pechman that its back royalty claims were not premised on the prior licenses,

but instead on Ericsson’s alleged breach of its FRAND obligation. (Id.) As such, HTC argued

that its claims did not implicate the arbitration provisions in the prior license agreements. (Id.)

Ericsson argues that “this Court [now] has . . . information about HTC’s claims that the

Washington Court did not have—specifically, HTC’s FRAND contentions that reveal that

interpretation and performance of the Prior Licenses will be at issue, and HTC’s recent filing of

an arbitration seeking the same ‘back royalties’ relief.” (Id.) Ericsson states that “[c]ourts

routinely evaluate how theories of liability evolve in a case, and are willing to reconsider an earlier

denial of arbitration if evolution of the case warrants.” (Id.) Ericsson also believes reconsideration

is appropriate because the Washington Court: (1) found that it lacked personal jurisdiction, and so

was not a “court of competent jurisdiction” for purposes of the law of the case doctrine and (2) did

not apply this Circuit’s “wholly groundless” standard for arbitration agreements. (Id. at 12–14.) 1

         Having considered the arguments, the Court finds that it is not bound by Judge Pechman’s

ruling and further finds that reconsideration in this instance is appropriate. As Ericsson points out,

HTC describes the prior licenses and royalties paid under those agreements in its responsive

FRAND contentions. (Dkt. No. 132-6 at 5–9.) In fact, HTC states that Ericsson’s June 14, 2018



1
  The parties allege that the arbitration provisions in the prior license agreements delegate the question of arbitrability
to the arbitrator. In such instances, the Fifth Circuit sends this threshold inquiry to arbitration unless the assertion of
arbitrability is “wholly groundless.”

                                                           10
contentions “entirely avoid[ed] discussion of Ericsson’s excessive past license rates, which are

also at issue in this litigation.” (Id. at 10.) In addition, HTC filed a demand for arbitration against

Ericsson in August 2018, seeking “pursuant to Swedish contract law, . . . repayment by Ericsson

of the sums otherwise overpaid by HTC pursuant to the [2003 and 2008 license agreements] in

respect of royalties that have been contrary to FRAND terms and conditions.” (Dkt. No. 132-7 at

13.) The Court finds that these new developments justify revisiting the prior ruling by the

Washington court.

                    ii. Waiver

        HTC also argues that Ericsson has waived its right to arbitration. “[A] party waives its

right to arbitrate if it (1) substantially invokes the judicial process and (2) thereby causes detriment

or prejudice to the other party.” Janvey v. Alguire, 847 F.3d 231, 243 (5th Cir. 2017) (internal

citation omitted). This analysis is highly fact-dependent, in which any doubts should result in a

finding of no waiver. Al-Rushaid v. Nat’l Oilwell Varco, Inc., 757 F.3d 416, 421–22 (5th Cir.

2014) (“[I]n light of the federal policy favoring arbitration, ‘[t]here is a strong presumption against

finding a waiver of arbitration.’”) (internal citation omitted). As such, the party asserting waiver

“bears a heavy burden of proof.” Petroleum Pipe Americas Corp. v. Jindal Saw, Ltd., 575 F.3d

476, 480 (5th Cir. 2009) (internal citation omitted).

        “A party substantially invokes the judicial process when it ‘engage[s] in some overt act in

court that evinces a desire to resolve the arbitration dispute through litigation.’” Vine v. PLS Fin.

Servs., Inc., 689 Fed. Appx. 800, 804 (5th Cir. 2017) (internal citation omitted); see also Subway

Equip. Leasing Corp. v. Forte, 169 F.3d 324, 329 (5th Cir. 1999) (a waiving party “implement[s]

or enforc[es] the judicial process” as to the arbitrable claims and “must do more than call upon

unrelated litigation to delay an arbitration processing”). This may include a number of pre-trial



                                                  11
activities, such as moving to dismiss, filing an answer and counterclaims, and participating in

discovery. See, e.g., Janvey, 847 F.3d at 244 n.11(waiver found where party “moved to dismiss,

filed an initial answer and amended answer, sent written discovery, and answered discovery” over

the span of three years before moving to compel arbitration); Republic Ins. Co. v. PAICO

Receivables, LLC, 383 F.3d 341, 345 (5th Cir. 2004) (waiver found where party “answered . . .

counterclaims; conducted full-fledged discovery, including four depositions; amended its

complaint; . . . filed the required pretrial materials with the district” as well as “two motions to

compel discovery, a motion for summary judgment, and a motion in limine” all before its motion

to compel arbitration); but see Walker v. J.C. Bradford & Co., 938 F.2d 575, 578 (5th Cir. 1991)

(no waiver where party “did not ask the court to make any judicial decision, for example, by

requesting summary judgment” and the “district court actions . . . mainly were routine scheduling

order and discovery continuances”); Tenneco Resins, Inc. v. Davy Intern. AG, 770 F.2d 416, 421

(5th Cir. 1985) (no waiver where party indicated desire to arbitrate in answer and engaged in

minimal discovery). At the very least, a party that seeks a decision on the merits has substantially

invoked the judicial process. Petroleum Pipe, 575 F.3d at 480 (internal citation omitted).

       Prejudice refers to the “delay, expense, or damage to a party’s legal position that occurs

when the party’s opponent forces it to litigate an issue and later seeks to arbitrate the same issue.”

Petroleum Pipe, 575 F.3d at 480 (internal citations omitted). Relevant factors include, but are not

limited to, “(1) whether discovery occurred relating to arbitrable claims; (2) the time and expense

incurred in defending a motion for summary judgment; and (3) a party’s failure to timely assert its

right to arbitrate.” Id. Whether prejudice has occurred is a matter of degree. For example, delay

in seeking arbitration, without more, will generally not constitute prejudice. Nicholas v. KBR,

Inc., 565 F.3d 904, 910 (5th Cir. 2009) (internal citation omitted). However, when delay is coupled



                                                 12
with “pretrial activity inconsistent with an intent to arbitrate, the party later opposing a motion to

compel arbitration may more easily show that its position has been compromised, i.e., prejudiced.”

Id. Similarly, engaging in discovery before seeking arbitration will not result in automatic

prejudice. It will depend on the extent and nature of the discovery and whether it encompassed

the arbitrable claims. Janvey, 847 F.3d at 244 (“Parties cannot enjoy the benefits of federal

discovery, and then, after doing so, seek to enforce a decision through private resolution.”);

Tenneco, 770 F.2d at 421 (“However, when only a minimal amount of discovery has been

conducted, which may also be useful for the purpose of arbitration, the court should not ordinarily

infer waiver based upon prejudice. . . .”).

        Whether a party has waived arbitration is generally a question for the court and is sent to

the arbitrator only if the parties “clear[ly] and unmistakabl[y] evidence” an intent for such result.

Vine, 689 Fed. Appx. At 803. This usually requires an “explicit[] mention [of] litigation-conduct

waiver” in the agreement. Id. at 804 (refusing to interpret silence regarding waiver issue in favor

of sending to the arbitrator).

        HTC argues that Ericsson waived its right to arbitrate the past refund claims. HTC asserts

that Ericsson substantially invoked the judicial process by: (1) “request[ing] that the Western

District of Washington dismiss or transfer this case, rather than . . . simply . . . compel arbitration;”

(2) “fil[ing] counterclaims based on the same third-party FRAND obligations, [but] never arguing

that its own third-party claims were subject to arbitration;” (3) “agree[ing] to a scheduling order

in this District;” (4) engaging in expansive discovery “without mentioning the possibility of a

forthcoming arbitration motion;” and (5) waiting months to seek arbitration and reconsideration of

Judge Pechman’s decision. (Dkt. No. 151 at 4–6.) HTC explains that it has produced “over

188,000 pages of discovery” to date and “has incurred hundreds of thousands of dollars in fees” in



                                                   13
the process. (Id. at 5–6.) Moreover, “Ericsson’s discovery requests do not relate exclusively or

even primarily to either arbitrability of the claims at issue or to non-arbitrable issues” and would

be unavailable to Ericsson in an arbitration proceeding. (Dkt. No. 175 at 2; Dkt. No. 151 at 5–6.)

HTC argues that it would be unfair to send the claims to arbitration knowing that Ericsson has had

the benefit of discovery to which it would have not obtained otherwise. (Id.)

       Ericsson asserts that it has not waived any rights. Ericsson argues that it filed a motion to

dismiss the arbitrable claims and that its counterclaims were “limited to the parties’ current license

negotiations” and thus “not subject to mandatory arbitration.” (Dkt. No. 165 at 2.) Ericsson also

contests that its participation in discovery supports waiver, explaining that its requests have applied

to both arbitrable and non-arbitrable claims. (Id.) Ericsson further maintains that HTC has

suffered no prejudice given that: (1) its “discovery requests largely relate to the parties’ current

FRAND dispute, which is not subject to mandatory arbitration;” (2) it “has not filed any motions

for summary judgment;” and (3) it “timely asserted its right to arbitration.” (Id. at 2–3.) With

respect to any purported delay, Ericsson explains that it waited to file this motion based on HTC’s

stated plan to file for arbitration under the prior licenses. (Id. at 3.) “Only when HTC filed for

arbitration approximately one month later did Ericsson realize that HTC was not replacing its past

refund claims in district court with claims in arbitration,” but was instead seeking relief in both

forums. (Id.) HTC responds that it “never indicated [to Ericsson] that its arbitration claims based

on the Licenses were meant to replace [its] third-party beneficiary claims in this suit.” (Dkt. No.

175 at 1.)

       The Court finds that Ericsson did not waive its right to arbitrate the past refund claims.

Waiver of an arbitration right is strongly disfavored and “should not be lightly inferred,” Janvey,

847 F.3d at 243, especially where, as here, the defendant has timely asserted its right to arbitration.



                                                  14
See Tenneco, 770 F.2d at 420 (“Thus, once the defendant, by answer, has given notice of insisting

on arbitration the burden is heavy on the party seeking to prove waiver.”) (internal citation

omitted). After HTC added claims for past royalties in October 2017, (Dkt. No. 41), Ericsson

promptly moved to dismiss those claims as subject to arbitration. (Dkt. No. 46.) That motion

remained pending until May 2018 when the Washington Court ruled that the claims were non-

arbitrable and transferred the case to this District. (Dkt. No. 81.) After the case was transferred

in June 2018, Ericsson explains that HTC planned to file for arbitration under the prior licenses.

For example, HTC stated in another motion that “[t]hrough European counsel, HTC intends to

assert . . . claims in arbitration in accordance with the past license agreements.” (Dkt. No. 105 at

8 n.6.) However, once Ericsson realized that HTC was pursuing claims for past refunds in both

arbitration and in court, it immediately filed the instant motion. Ericsson’s delay in seeking

arbitration, therefore, was entirely reasonable given HTC’s conduct. HTC contends that it never

told Ericsson that it would drop the past refund claims in court.       However, the Court was not

presented with any communications regarding the same. Even if HTC’s general statement that it

planned to file for arbitration could be interpreted as having no effect on its intent to litigate its

past refund claims here, this Court must resolve all doubts in favor of Ericsson in light of the strong

presumption against waiver. Accordingly, the Court is not persuaded that Ericsson “substantially

invoked the judicial process” with an intent to litigate, rather than arbitrate, HTC’s past refund

claims.

          Going further, even if the Court agreed that Ericsson’s participation in discovery amounted

to waiver, HTC has not shown material prejudice. HTC explains that it has incurred tremendous

expense on discovery, the majority of which would be unavailable to Ericsson in an arbitration

proceeding. The majority of discovery that HTC identifies, however, occurred when Ericsson’s



                                                  15
initial motion to dismiss was pending before the previous court. (Dkt. No. 151-2 at 2–4.) Prejudice

refers to the harm incurred to a party “when the party’s opponent forces it to litigate an issue and

later seeks to arbitrate the same issue.” Petroleum Pipe, 575 F.3d at 480 (emphasis added). Such

is not the case here. Once HTC added its past refund claims, Ericsson immediately moved for

arbitration. It would be unfair to infer prejudice based on discovery conducted during the pendency

of Ericsson’s motion to dismiss. See Rab of Louisiana Inc. v. Louisiana-Pac. Corp., No. 5:08-cv-

49, 2009 WL 10676990, at *1 (E.D. Tex. Mar. 17, 2009) (“Because LP has already requested

arbitration in this case, this Court finds that it may engage in discovery in this case without waiving

its right to arbitrate.”). HTC also identifies a single interrogatory that Ericsson propounded after

the case was transferred but before it filed the instant motion. (Dkt. No. 151-2 at 4.) Minimal

discovery, even that which covers arbitrable claims, is generally not sufficient to find prejudice.

Tenneco, 770 F.2d at 421; see, e.g., Walker, 938 F.2d at 578 (finding no waiver where defendant

served interrogatories and document requests, did not request a decision on the merits, and the

court engaged in routine scheduling prior to defendant requesting arbitration). For the reasons set

forth herein, HTC’s waiver arguments are unavailing.

                  iii. Enforcing the Arbitration Agreement

       Having concluded that Ericsson is not procedurally barred from seeking arbitration, the

Court now addresses whether HTC’s claims for back royalties are, in fact, arbitrable.

       Enforcement of an arbitration agreement involves a two-step analysis. First, the court must

decide whether the parties entered into an arbitration agreement. Archer and White Sales, Inc. v.

Henry Schein, Inc., 878 F.3d 488, 492 (5th Cir. 2017), cert. granted, 138 S. Ct. 2678 (2018)

(internal citations omitted). This is a question of contract formation and concerns whether the

parties agreed to arbitrate some set of claims. Id. (internal citation omitted); Rent-A-Car, West,



                                                  16
Inc. v. Jackson, 561 U.S. 63, 71–72 (2010) (holding that court must assess validity and/or

enforceability of an arbitration provision only if that specific provision is challenged, and not

another provision of the contract or the contract as a whole). If there is an arbitration agreement,

the court must then decide whether the claim is covered by the agreement and should therefore be

submitted to arbitration. Archer, 878 F.3d at 492 (internal citation omitted). The court applies

ordinary state contract law, in which “any doubts concerning the scope of arbitrable issues [are]

resolved in favor of arbitration.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

U.S. 614, 626 (1985).

         This analysis changes when the agreement purportedly delegates the question of

arbitrability to the arbitrator. In those cases, the presumption in favor of arbitration is reversed

and “[c]ourts should not assume that the parties agreed to arbitrate arbitrability unless there is clear

and unmistakable evidence that they did so.” First Options of Chicago, Inc. v. Kaplan, 890 U.S.

938, 945 (1995) (internal citations omitted) (noting that since parties may not appreciate the

significance of having an arbitrator decide the scope of his own authority, a presumption in favor

of arbitration “might too often force unwilling parties to arbitrate a matter they reasonably would

have thought a judge, not an arbitrator, would decide”).

         The Fifth Circuit has adopted a specific framework for applying this rule. If the court

determines that the parties “clearly and unmistakably” intended to delegate arbitrability to an

arbitrator, the court must send this threshold inquiry to arbitration unless the assertion of

arbitrability is “wholly groundless.” Archer, 878 F.2d at 495; Douglas v. Regions Bank, 757 F.3d

460, 462–64 (5th Cir. 2014) (adopting test set forth in Qualcomm Inc. v. Nokia Corp., 466 F.3d

1366 (Fed. Cir. 2006)). 2 An assertion is “wholly groundless” if there is no plausible argument for


2
  The Supreme Court recently granted a petition for writ of certiorari to decide whether a court must nonetheless
submit the question of arbitrability to the arbitrator even if it finds the assertion of arbitrability “wholly groundless.”

                                                           17
the arbitrability of the dispute. Archer, 878 F.2d at 495 (internal citations omitted). The Fifth

Circuit has cautioned that this exception is a “narrow one” and courts should be careful not to

“prejudge arbitrability disputes more properly left to the arbitrator pursuant to a valid delegation

clause.” Id. (internal citation omitted); see generally AT&T Tech., Inc. v. Commc’n Workers of

Am., 475 U.S. 643, 659 (1986) (“[I]n deciding whether the parties have agreed to submit a

particular grievance to arbitration, a court is not to rule on the potential merits of the underlying

claims.”). If “there is a legitimate argument that the arbitration clause covers the present dispute,

and, on the other hand, that it does not,” then “the resolution of those plausible arguments [should

be left to] the arbitrator.” Douglas, 757 F.3d at 463 (internal citations omitted).

        Turning to the licenses at issue, the Court first notes that each contains an arbitration clause

that expressly incorporates by reference the Rules of Arbitration of the International Chamber of

Commerce (“ICC Arbitration Rules”). (Dkt. Nos. 132-2, 132–3, 132-4.)

        2003 Agreement

        10.      DISPUTES AND GOVERNING LAW

         . . . . All disputes, differences or questions between the Parties shall be finally settled under
        the Rules of Arbitration of the International Chamber of Commerce in Stockholm, Sweden,
        by three (3) arbitrators, appointed in accordance with the said Rules. . .

        2008 Agreement

        9.       DISPUTES AND GOVERNING LAW

         . . . All disputes, differences or questions between the Parties shall be finally settled under
        the Rules of Arbitration of the International Chamber of Commerce in Stockholm, Sweden,
        by three (3) arbitrators, appointed in accordance with the said Rules. . .




Archer and White Sales, Inc. v. Henry Schein, Inc., 878 F.3d 488, 492 (5th Cir. 2017), cert. granted, 138 S. Ct. 2678
(2018) (internal citations omitted).

                                                        18
       2014 Agreement

       10.     GOVERNING LAW AND DISPUTES

       . . . 10.2      All disputes, differences or questions arising out of or relating to the
       interpretation, performance, breach or termination of this Agreement, between the Parties
       shall be finally settled in New York, New York, under the Rules of Arbitration of the
       International Chamber of Commerce, by three (3) arbitrators, appointed in accordance with
       said Rules. . .

       Article 6 of the ICC Arbitration Rules provides that “any question of jurisdiction or of

whether the claims may be determined together in that arbitration shall be decided directly by the

arbitral tribunal, unless the Secretary General refers the matter to the Court for its decision

pursuant to Article 6(4).” Arbitration Rules, INTERNATIONAL CHAMBER OF COMMERCE, Art. 6

(Mar. 1, 2017) (emphasis added). The Fifth Circuit has held that express adoption of rules that

delegate this threshold inquiry to the arbitrator demonstrates clear and unmistakable evidence that

the parties agreed to arbitrate arbitrability. See Cooper v. WestEnd Capital Mgmt., LLC, 832 F.3d

534, 546 (5th Cir. 2016) (holding that express adoption of JAMS Rules, which delegated

arbitrability to arbitrator, “presents clear and unmistakable evidence that the parties agreed to

arbitrate arbitrability”); Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d 671,

675 (5th Cir. 2012) (concluding that express adoption of AAA arbitration rules showed parties’

intent to arbitrate arbitrability). Accordingly, the Court finds that the parties’ 2003, 2008, and

2014 license agreements delegate the issue of arbitrability to the arbitrator. The only remaining

inquiry then is whether Ericsson’s assertion of arbitrability is “wholly groundless.”

       HTC alleges that it has “incurred substantial monetary damage by being forced to pay non-

FRAND royalties to Ericsson over the course of the parties’ long relationship” and as a result, it

is entitled to back royalties. (Dkt. No. 135 ¶ 119.) Ericsson argues that to prove this, HTC will

need to analyze and interpret the prior licenses. To support this contention, Ericsson (1) lists ten



                                                19
potential “arbitrable disputes, issues, or questions related to the interpretation and performance of

the Prior Licenses,” including “[t]he actual percentage royalty rate that HTC paid in view of the

Prior Licenses’ royalty caps” and “[w]hether HTC’s course of dealing and performance under the

Prior Licenses waives and/or supersedes its new position,” and (2) explains that HTC’s arbitration

demand “asserts that the royalties in the 2003 and 2008 licenses violate Ericsson’s FRAND

commitment to ETSI,” which is the same relief sought in this case. (Dkt. No. 132 at 8–11.)

       HTC responds that while it is seeking the same relief in both arbitration and court, “the

causes of action are separate” and the “reference [to] the SSOs [in the arbitration demand] does

not speak to or in any way influence the non-arbitrability of [its] separate third-party beneficiary

claims.” (Dkt. No. 151 at 11.) The claims in arbitration are brought under Swedish contract and

European competition law whereas its claims in this case are brought pursuant to Ericsson’s

FRAND obligations. (Id.) HTC contends that since the licenses are governed by Swedish and

New York law, “[t]hese changes in venue and the law to be applied could not be possible if each

arbitration clause went beyond the agreement of which it is a part to cover other times, claims, and

laws, such as HTC’s third party beneficiary claims, which are under French law and extend over

time periods of all the Licenses.” (Id. at 12–13.) HTC also argues that each of Ericsson’s ten

potential arbitrable issues are “strawmen” and can be resolved without reference to the license

agreements. (Id. at 14–15; Dkt. No. 175 at 4–5.)

       The Court disagrees. HTC claims that its past royalty payments to Ericsson were non-

FRAND and demands a refund of any excess payments. The 2003 and 2008 licenses require

arbitration of “[a]ll disputes, differences or questions between the Parties,” (Dkt. No. 132-2 at 9;

Dkt. No. 132-3 at 9), and the 2014 license requires arbitration of “[a]ll disputes, differences or

questions arising out of or relating to the interpretation, performance, breach or termination of this



                                                 20
Agreement.” (Dkt. No. 132-4 at 19.) Whether HTC is owed a refund and the amount thereof is

certainly a “dispute[], difference[] or question[] between the Parties.” Since the terms of the

royalties are set out in each of the prior license agreements, resolving this “dispute[], difference[]

or question[]” will necessarily require a review of those agreements and thus at a minimum

“aris[es] out of or relat[es] to the[ir] interpretation [and/or] performance.” HTC’s argument that

the licenses’ choice of law provisions limit arbitrable claims to those brought under Swedish and

New York law, respectively, is simply nonsensical.           A choice of law provision is generally

understood to designate the law of a particular jurisdiction that must be applied to disputes arising

out of or relating to the contract. It does not represent the types of claims the parties agreed to

arbitrate. HTC does not explain why an opposite interpretation is warranted aside from identifying

the applicable choice of law provisions. The Court finds that Ericsson has presented a plausible

argument that the refund claims are covered by the arbitration clauses, and as such, its assertion of

arbitrability is not “wholly groundless.” The threshold question of whether the past refund claims

are arbitrable must be sent to the arbitrator pursuant to the parties’ delegation clause. Douglas,

757 F.3d at 463 (holding that if “there is a legitimate argument that the arbitration clause covers

the present dispute, and, on the other hand, that it does not, then “the resolution of those plausible

arguments [should be left to] the arbitrator”).

                   iv. Severance and Stay

        If a case includes arbitrable and non-arbitrable claims, the court must sever and stay the

arbitrable claims pending resolution of the arbitration. 9 U.S.C. § 3; Dean Witter Reynolds, Inc.

v. Byrd, 470 U.S. 213, 219 (1985); Wick v. Atlantic Marine, 605 F.2d 166, 158 (5th Cir. 1979)

(“[I]t is well settled in this circuit that if some claims are arbitrable and others are not and they are

easily severable, that the court should stay proceedings as to those claims which are arbitrable.”).



                                                   21
HTC argues, however, that its past refund claims cannot be severed from its other breach of

FRAND claims because they “are derived from single causes of action and involve the same facts

and issues.” (Dkt. No. 151 at 8.) Specifically, HTC asserts that this case is about “a single pre-

suit breach of contract, one that continued for years during and at the end of the various Licenses,

and that is included in a single claim.” (Dkt. No. 175 at 5.) 3 While that may be true, a court must

submit to arbitration only those claims to which the parties agreed to arbitrate, “even if the result

is piecemeal litigation” or “the possibly inefficient maintenance of separate proceedings in

different forums.” Byrd, 470 at 217, 221 (internal citations and quotation marks omitted). 4 “The

preeminent concern of Congress in passing the [Arbitration] Act was to enforce private

agreements. . . and that concern requires that [courts] rigorously enforce agreements to arbitrate.”

Id. at 221. As a result, the Court concludes that it has no discretion in this context and must sever

and stay HTC’s request for past refunds pending resolution of the arbitration.

             B. HTC’s Antitrust Claims

         On August 17, 2018, HTC added claims alleging that Ericsson violated Sections 1 and 2

of the Sherman Act. Ericsson moves to sever, stay, and compel arbitration of HTC’s antitrust

claims, or in the alternative, to dismiss those claims under Federal Rule of Civil Procedure

12(b)(6).

                       i. Enforcing the Arbitration Agreement

         Ericsson argues that HTC’s antitrust claims are subject to arbitration under the prior license

agreements. Ericsson explains that HTC alleges that it has purportedly paid higher royalties for


3
  HTC cites In re Garza, 90 F. App’x 730, 735 (5th Cir. 2004) for the proposition that “[t]he Fifth Circuit recognized
that ‘severance of a single cause of action into two parts is never proper and should not be granted.” (Dkt. No. 151 at
8.) That case applied Texas state law and did not concern severing arbitrable claims from non-arbitrable claims and
is therefore distinguishable.
4
  The Supreme Court has expressly rejected the “doctrine of intertwining,” which gave courts discretion to deny
arbitration if the arbitrable and non-arbitrable claims arose “out of the same transaction” and were “sufficiently
intertwined factually and legally.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 216 (1985).

                                                         22
Ericsson’s SEPs as a result of Ericsson’s anticompetitive conduct in coordination with other large

SEP-holders, and seeks a refund for past royalties paid. (Dkt. No. 155 at 8–9.) Ericsson argues

that any alleged overpayment occurred because HTC entered into the prior licenses, which include

arbitration clauses. Ericsson concludes, therefore, that “HTC’s antitrust claims arise out of

performance of the Prior licenses—i.e., HTC’s payments to Ericsson.” (Id. at 9.) Ericsson also

argues that HTC’s arbitration demand for past royalties “demonstrates that its antitrust claims are

arbitrable” and that “HTC has never explained how its district court and arbitration claims are not

duplicative, much less how [it can bring] European competition law claims [in arbitration] but not

[its] U.S. competition law claims.” (Id. at 10.)

       HTC responds that the antitrust claims are “broader than and not implicated by” the license

agreements. (Dkt. No. 183 at 3.) HTC substantially sets forth the same flawed arguments that it

did for the past refund claims and argues that the choice of law provisions in the arbitration

agreements (which are limited to Swedish and New York law, respectively) limit the types of

claims subject to arbitration (which it argues does not include U.S. antitrust law). (Id. at 3–5.)

        As with the past refund claims, the Court finds that Ericsson’s assertion that HTC’s

antitrust claims are arbitrable is not “wholly groundless” and thus this threshold inquiry should be

sent to the arbitrator. HTC alleges that it “has made quarterly royalty payments of millions of

dollars to Ericsson,” that those “payments were improperly and unlawfully extracted by Ericsson

in breach of its FRAND licensing obligations,” and that “Ericsson’s conduct [was] made possible

by collaborative action” that violates U.S. antitrust law. (Dkt. No. 135 at ¶¶ 175–76.) HTC has

allegedly suffered “the imposition of . . . one-sided and onerous contract terms” as a result, and

seeks relief in the form of back royalties. (Id. ¶ 135, H.) For the same reasons as the past refund

claims, it is difficult to envision how HTC could prove it is entitled to back royalties without



                                                   23
examining the terms of the prior licenses and the parties’ performances thereunder. At a minimum,

the Court finds that it is at least plausible that the antitrust allegations implicate the arbitration

provisions in the prior license agreements and therefore holds that the issue of arbitrability should

be submitted to arbitration.

                   ii. Severance and Stay

       Since the arbitrability of HTC’s antitrust claims must be sent to arbitration, those claims

must be severed and stayed pending resolution of arbitration. See supra Section II.A.iv.

                  iii. Federal Rule of Civil Procedure 12(b)(6)

       Having determined that HTC’s antitrust claims are arbitrable and should be severed and

stayed pending resolution of arbitration, Ericsson’s request in the alternative to dismiss the claims

under Federal Rule of Civil Procedure 12(b)(6) is considered by the Court to be moot.

III.   CONCLUSION

       Based on the foregoing, the Court hereby GRANTS Ericsson’s Motion to Sever, Stay, and

Compel Arbitration of Plaintiff’s “Past Refund” Claims Under Prior Licensing Agreements, (Dkt.

No. 132), Motion to Sever and Stay HTC’s Antitrust Claims and Request for Case Management

Conference, (Dkt. No. 140), and Motion to Compel Arbitration or in the Alternative Dismiss

HTC's Antitrust Claims Pursuant to Rule 12(b)(6). (Dkt. No. 155.)

       It is therefore ORDERED that HTC’s request for back royalties pursuant to Count I and

HTC’s antitrust allegations pursuant to Counts III and IV of the Second Amended Complaint,

(Dkt. No. 135) (the “Severed Claims”) are hereby SEVERED and shall be submitted to arbitration

for a determination of their arbitrability. It is further ORDERED that the Severed Claims, as a

new and distinct case in this Court’s docket, are STAYED pending resolution of the arbitration.




                                                 24
 SIGNED this 19th day of December, 2011.
So ORDERED and SIGNED this 7th day of November, 2018.




                                        ____________________________________
                                        RODNEY GILSTRAP
                                        UNITED STATES DISTRICT JUDGE
